PER CURIAM
Dack Daugherty appeals the denial without an evidentiary hearing of his Rule 24.035 motion for post-conviction relief based on a single allegation of ineffective assistance of counsel. We find no clear error because Daugherty failed to plead facts not refuted by the record warranting relief. Thus, no evidentiary hearing was required.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).